Davis, P. J., Brady, J.:
We think by the residuary clause the testator meant to declare his intentions, that the residue of his estate should be distributed under the laws of the State of New York, as though he had died intestate. *208He intended that his executors should perform that duty, and in using the words “heirs and next-of kin,” he meant to include everyone entitled to distribution in case of intestacy. We concur, therefore, in the affirmance of the decree.
Decree affirmed with costs to the several parties, to be paid by the executrix and executor out of the estate.